FILED
                             NOT FOR PUBLICATION                            OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES WILSON CALLOWAY,                           No. 10-16640

               Plaintiff - Appellant,            D.C. No. 5:07-cv-02335-RMW

  v.
                                                 MEMORANDUM *
CESAR L. SINNACO, Dr.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       California state prisoner James Wilson Calloway appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Calloway did

not raise a genuine dispute of material fact as to whether defendant Sinnaco knew

of and disregarded an excessive risk to him. See id. at 1057-58 (a prison official

acts with deliberate indifference only if he knows of and disregards an excessive

risk to an inmate’s health and safety, and a difference of opinion about the best

course of medical treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion in denying Calloway’s motion

for reconsideration because Calloway identified no proper ground for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      Calloway’s remaining contentions are unpersuasive.

      Calloway’s motion to file corrections to his opening brief, filed on

November 9, 2010, is granted.

      AFFIRMED.




                                          2                                    10-16640